 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCapital Parcel Delivery Company and Local 150,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 20-CA-147168 March 1984SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 2 June 1981 the National Labor RelationsBoard issued its Decision and Order in this pro-ceeding.' The Board reversed the administrativelaw judge's contrary conclusion2and found thatthe Respondent violated Section 8(a)(5) and (1) ofthe Act by subcontracting all unit work to owner-operator delivery truck drivers, withdrawing rec-ognition from the Union, terminating the collec-tive-bargaining agreements, and discharging all thebargaining unit employees. The judge had recom-mended dismissal of the complaint because hefound that the unit employees were replaced withindependent contractors and that the reservation ofrights clause in the collective-bargaining agreementpermitted the Respondent to subcontract the unitwork to independent contractors. The Boardfound, however, that the unit work was transferredto statutory employees and that therefore the dis-charge of the former employees during the con-tract term violated Section 8(a)(5) and (1) of theAct. The Respondent then filed a petition forreview of the Board's Decision and Order and theentire matter was heard before the United StatesCourt of Appeals for the Ninth Circuit.On 22 October 1982 the court issued its ordervacating the Board's decision and remanding thematter for reconsideration by the Board in light ofthe court's decision in Merchants Home DeliveryService v. NLRB, 580 F.2d 966 (1978), which, "al-though it involved the same rule of law applied tosimilar facts, was ignored by the Board in the in-stant case." The Merchants decision set forth a rule' 256 NLRB 302.2 The Board accepted the judge's factual findings that the Respondentemploys 16 drivers in its service of delivering furniture and deliveringand installing appliances for several retail stores. Since 1975 the Respond-ent has had a contractual relationship with the Union covering employeeswho deliver for Montgomery Ward and Company. On 29 January 1979the Respondent advised the Union that it was considering exercising itscontractual right to subcontract unit work. On 2 February the parties dis-cussed the Respondent's economic problems and the Union agreed to dis-cuss a wage reduction with the employees. However, before that meetingcould be held, the Respondent notified the Union that it would lay off allemployees on the next day and subcontract all work under the "Reserva-tion of Rights" clause in the contract. On 17 February the employeeswere laid off and the unit work was given to owner-operators. On 20March the Respondent notified the Union that the employees were notentitled to severance or vacation pay on the grounds that they had notbeen terminated, but rather were "laid off for lack of work."269 NLRB No. 6to distinguish between "employees" and "independ-ent contractors" within the meaning of Section 2(3)of the Act and the disposition of this case is con-trolled by the Section 2(3) status of the owner-op-erators. If they are independent contractors, thereis no 8(a)(5) violation because the contract allowssubcontracting. If they are employees, a violationexists because the Respondent ceased honoring thecontract.The Board accepted the remand and invited theparties to file statements of position with respect tothe issues involved. Such statements have beenfiled by the General Counsel and the Respondent.The Board has considered further the entirerecord in this proceeding, including the statementsof position and has decided to accept the court'sdecision in Merchants as the law of the case. Wetherefore accept, for the reasons summarizedbelow, the judge's finding that the unit work waslawfully transferred to independent contractors andadopt his recommended Order dismissing the com-plaint in its entirety.3The employer in Merchants, like the Respondent,was a contract carrier engaged primarily in the de-livery of household appliances and furniture fromdepartment stores to the homes of the stores' cus-tomers. The Merchants court relied on NLRB v.United Insurance Co., 390 U.S. 254 (1968), and ap-plied the general agency principles found in Re-statement (Second) of Agency4to distinguish be-3 The Respondent has filed a motion to reopen the record. The Re-spondent asserts as "newly discovered evidence" civil complaints filed inCalifornia state court in May 1982 by two owner-operators who testifiedas witnesses for the General Counsel in the December 1979 hearing inthis case. The two plaintiffs allege a breach of contract by the Respond-ent's failure to pay agreed-upon compensation as set forth in agreementsbetween plaintiffs and the Respondent. These agreements, already in evi-dence in this proceeding, characterize plaintiffs' status as independentcontractors. We deny the Respondent's motion for two reasons. First, itwas untimely filed approximately 9 months after the state court actioncommenced. Second, the motion is lacking in merit as the statements inthese civil complaints by the owner-operators in asserting that they arenot statutory employees are conclusory and self-serving for purposes ofseeking an award in those state court proceedings.4 Restatement (Second) of Agency § 220 (1957) reads as follows:Definition of Servant(1) A servant is a person employed to perform services in the af-fairs of another and who with respect to the physical conduct in theperformance of the services is subject to the other's control or rightto control.(2) In determining whether one acting for another is a servant oran independent contractor, the following matters of fact, amongothers, are considered:(a) the extent of control which, by the agreement, the master mayexercise over the details of the work;(b) whether or not the one employed is engaged in a distinct occu-pation or business;(c) the kind of occupation, with reference to whether, in the local-ity, the work is usually done under the direction of the employer orby a specialist without supervision;(d) the skill required in the particular occupation;(e) whether the employer or the workman supplies the instrumen-talities, tools, and the place of work for the person doing the work;Continued52 CAPITAL PARCEL DELIVERY CO.tween employees and independent contractors. Inaddition to the critical factor of right of control,i.e., does the employer have the right to controlnot only the result but the manner and means bywhich the desired result is to be obtained, the courtconsidered the entrepreneurial aspects of the indi-vidual's business, his risk of loss and opportunityfor profit, and his proprietary interest in his busi-ness.The Merchants court balanced both the "right tocontrol" indicia and the entrepreneurial indicia. Itfound the former to be "somewhat inconclusive"but the latter to "tip decidedly in favor of inde-pendent contractor status." The judge in the instantcase implicitly adopted the same two-prong analy-sis and arrived at a similar result. In examining thefacts, we shall explicitly apply the two-prong testset forth by the Merchants court.We begin by summarizing the facts and thejudge's application of the right of control and theentrepreneurial criteria. Owner-operators were ex-pected to report for work around 7 a.m., 5 days aweek. Each owner-operator's workday was con-trolled bydthe trip manifest drawn up by the Re-spondent. After receiving the manifest, the owner-operators did their own fine routing which was re-ported either to the Respondent's dispatchers or toWard's personnel. Loading procedures also werecontrolled by the manifest whereby the owner-op-erator loaded his last delivery first and his first de-livery last. During the actual delivery run, all prob-lems and schedule changes were to be reported tothe dispatcher at 4:30 p.m. and again when all de-liveries were completed. The dispatchers testified,however, that the reporting rules were most oftenhonored in the breach.As to the extent of control which the Respond-ent exercised over the details of the owner-opera-tors' work, the judge found that the amount andkind of control varied. He noted as an example thatoriginally the owner-operators felt no obligation toadhere to the Respondent's 7 a.m. starting timesince they were not paid for loading time. Howev-er, the Respondent subsequently did unilaterallyand without negotiations grant the drivers a load-ing time benefit. We agree with the judge that thesignificance of such attempts at control are ambigu-ous. He found that the loose enforcement of thestarting time rule evidenced the owner-operators'independence, but that the unilateral addition of a(f) the length of time for which the person is employed;(g) the method of payment by the time or by the job;(h) whether or not the work is a part of the regular business of theemployer;(i) whether or not the parties believe they are creating the relationof master and servant; and(j) whether the principal is or is not in business.loading time benefit arguably showed treatment ofthese persons as employees and probably was an at-tempt to control more closely the drivers' use oftheir time. He also noted, however, that it maysimply have been an attempt to get the job done.In view of this change and other changes such thatovertime drivers were granted greater independ-ence in establishing their routes and calculatingpayments owed, he concluded that during theperiod in question control ebbed and flowed in dif-ferent ways.Several drivers testified that they were eitherdenied loads or had their contracts canceled by theRespondent because of disputes over job perform-ance. The judge similarly found this evidence ofdiscipline not clearly indicative of control. He citedMerchants5for the proposition that "there is a dif-ference between directing the means and manner ofperformance of work and exercising an ex postfacto right to reprimand when the end result is un-satisfactory." The judge correctly stated that,while discipline may be evidence of the right tocontrol, that sort of control is not conclusive in re-solving the independent contractor/employee ques-tion.Since the judge concluded that the physical con-trol exercised by the Respondent over the owner-operators is "ephemeral" and "elusive," he stressedthose criteria under the second prong of entrepre-neurial factors in order to resolve the employmentstatus of the drivers."The judge found that each owner-operator is en-gaged in a distinct business. While most do businessas sole proprietorships, at least two appear to bepartnerships and one is a corporation. Most owner-operators keep their own books and records. All ofthem hire and fire helpers and meet all Federal andstate obligations as to withholding, taxes, and un-employment insurance. Each owner-operator has asubstantial investment in his own vehicle which hecould select at his discretion subject only to a sizerequirement. The Respondent has no financial in-terest in any of the drivers' vehicles.Each owner-operator was required, without fi-nancial assistance from the Respondent, to obtain ac.o.d. bond and necessary permits, supply public li-ability and cargo insurance to protect againstclaims arising out of the operation of his truck, andbear all necessary costs of providing the transporta-tion service. Further, under the subhauling agree-' 580 F.2d 966 at 974.' The judge also evaluated several Restatement criteria not directly re-lated to either prong of the Merchants test and found them to be relative-ly neutral: area practice, necessary skills, length of time for which theperson is employed, and whether the work is part of the employer's regu-lar business.53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment, the owner-operators were free to haul forother companies when not hauling for the Re-spondent. Thus, they were assigned by the Re-spondent exclusively to Ward's whenever Ward'sneeded deliveries and during that time they did nothaul for anyone else with the possible exception ofthe Respondent itself or another company con-trolled by the Respondent's president.Moreover, for approximately 6 weeks followingthe conversion to the owner-operator system, theRespondent paid each owner-operator a fixedamount per hour. This amount was intended tocover all expenses as well as to provide recom-pense for labor. On 29 March 1979 the Respondentbegan paying drivers on a "per stop" basis which isa form of payment closely related to the "by thejob" criterion in the Restatement indicative of inde-pendent contractor status. The judge reasoned thatit is unlikely that employees would have workedfor nothing even during the period in which load-ing time was not paid under the hourly system, andtherefore the drivers who did so work can best beviewed as independent contractors. We agree withthe judge that the later granting of loading timepay should be seen as an inducement by the Re-spondent to get the job done more effectively byits independent contractors.Finally, the belief of the parties as to the natureof their business relationship is a criterion stressedby the judge. He found that both subhauling agree-ments clearly stated the parties' intention to createan independent contractor relationship. The Re-spondent and the individual owner-operators soagreed in their testimony.Accordingly, following the test set forth in Mer-chants Home Delivery Service, above, we agree withthe judge that while the control issue is relativelyneutral the owner-operators' entrepreneurial char-acteristics are sufficient to render them independentcontractors within the meaning of Section 2(3) ofthe Act. We therefore adopt the judge's recom-mendation to dismiss the 8(a)(5) complaint.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.54